DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 08/26/2021. 

           Claims 1-13 are presented for examination.  Claims 1, 12, and 13 are independent Claims.


Information Disclosure Statement


2. 	The Applicant’s Information Disclosure Statements filed (08/26/2021 and  09/20/2021) have been received, entered into the record, and considered.


Drawings



3.	The drawings filed 08/26/2021 are accepted by the examiner.




Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

a.	Claims 1-5, 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20040181391 A1) in view of  Kamatani et al. (US 20150081270 A1).

	As to Claim 1:
Inoue teaches a dictionary editing apparatus (a customized recognition dictionary; the Abstract) the comprising: processing circuitry configured to: 

extract words from text data ([0020], [0029] and [0037]: extract new recognition words to be recognized from inputted data); and

 append character pronunciations to the extracted words ([0037]: extract new recognition words … the dictionary creating unit may create the recognition dictionary by selecting new registration words from the new recognition words … adding, to the new registration words, information indicating pronunciations and parts of speech of the new registration words/ [0081]: by adding information such as pronunciations and parts of speech that are necessary for speech recognition to new recognition words extracted by the word extracting unit 102).

Inoue, however, does not specifically teach the following:

Kamatani teaches specify, when a modification is made to word information including the extracted words and the appended character pronunciations, a modification candidate that is a word or character pronunciation to be modified in relation to the modification ([0030]: the dictionary update unit 150 updates a pair of the unknown word and the pronunciation (newly registered) so as to be preferentially selected in speech recognition processing … while the speech recognition unit 100 is operating, if the unknown word (registered so as to be preferentially selected) is included in candidates, the speech recognition unit 100 preferentially selects this unknown word). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Kamatani because it would have provided the enhanced capability for updating a speech recognition dictionary. 


As to Claim 2:
Inoue does not teach, Kamatani teaches the processing circuitry is configured to specify, of the extracted words, a word adjacent on the text data to a word to which the modification has been made as the modification candidate ([0049]- [0050]: estimates a pronunciation candidate from the speech sound corresponding to the unknown word, and adds the pronunciation candidate to a pronunciation candidate set P … the pronunciation candidate is converted … These estimated candidates are added to the pronunciation candidate set P… as pronunciation candidates of the Chinese word "", the pronunciation candidate set P including "na4dou4", "na4tuo2" and "na2tou2" is acquired. The dictionary update unit 150 corresponds each unknown word (included in the unknown word set U) with the pronunciation candidate set P, and registers these pairs into the speech recognition dictionary 110 of Chinese).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Kamatani because it would have provided the enhanced capability for updating a speech recognition dictionary.
 
As to Claim 3:
Inoue does not teach, Kamatani teaches adjust, when the modification comprises an addition of a first word or deletion or correction of a second word among the extracted words, a word extraction method in such a manner that the second word is not extracted from the text data or that the first word or a third word obtained by the correction is extracted from the text data; and specify the modification candidate based on a result of word extraction performed on the text data according to the adjusted word extraction method ([0046]- [0049]: extracts a speech sound of the first language corresponding to the unknown word … estimates a pronunciation candidate from the speech sound corresponding to the unknown word, and adds the pronunciation candidate to a pronunciation candidate set P).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Kamatani because it would have provided the enhanced capability for updating a speech recognition dictionary. 
As to Claim 4:
Inoue does not teach, Kamatani teaches the processing circuitry is configured to specify, as the modification candidate, a word similar in notation to a word to which the modification has been made ([0051] - [0051]: when a Japanese speaker actually utters by utilizing this system, a pronunciation similar to this utterance actually heard by a Chinese speaker can be registered into the speech recognition dictionary … after the Chinese speaker hears the Japanese speaker's utterance "NATTOU" in their conversation, the Chinese speaker utters the Chinese word "" by not a Chinese pronunciation "na4dou4" but similar Chinese pronunciation "na2tou2". In this case, by using the speech recognition dictionary 110 updated as mentioned-above, the Chinese word "" can be correctly recognized).As to Claim 5:
Inoue does not teach, Kamatani teaches the processing circuitry is configured to specify, as the modification candidate, a character pronunciation of a word similar in notation to a word corresponding to a character pronunciation to which the modification has been made ([0051] - [0051]: when a Japanese speaker actually utters by utilizing this system, a pronunciation similar to this utterance actually heard by a Chinese speaker can be registered into the speech recognition dictionary … after the Chinese speaker hears the Japanese speaker's utterance "NATTOU" in their conversation, the Chinese speaker utters the Chinese word "" by not a Chinese pronunciation "na4dou4" but similar Chinese pronunciation "na2tou2". In this case, by using the speech recognition dictionary 110 updated as mentioned-above, the Chinese word "" can be correctly recognized).
As to Claim 8:
Inoue does not teach, Kamatani teaches generate a possible modification to the word or character pronunciation specified as the modification candidate, and display the possible modification ([0037]- [0042]: an unknown word set U including two unknown words A and B are detected by the unknown word detection unit 130 because they are not registered in the speech recognition dictionary 110 of Chinese. The unknown word set U is outputted to the pronunciation estimation unit 140).
As to Claim 9:
Inoue does not teach, Kamatani teaches the processing circuitry is configured to display the possible modification in association with the modification candidate ([0048]- [0050]: as pronunciation candidates of the Chinese word "" the pronunciation candidate set P including "shui3hu4" and "mi1tou" is acquired. Furthermore, as pronunciation candidates of the Chinese word "", the pronunciation candidate set P including "na4dou4", "na4tuo2" and "na2tou2" is acquired. The dictionary update unit 150 corresponds each unknown word (included in the unknown word set U) with the pronunciation candidate set P, and registers these pairs into the speech recognition dictionary 110 of Chinese).As to Claim 10:
Inoue does not teach, Kamatani teaches the processing circuitry is configured to display the word or character pronunciation specified as the modification candidate in association with a word or character pronunciation to which the modification has been made ([0048]- [0050]: the pronunciation estimation unit 140 estimates a pronunciation candidate from the speech sound corresponding to the unknown word, and adds the pronunciation candidate to a pronunciation candidate set P. In the second embodiment, by using the interlingual pronunciation correspondence table shown in FIG. 8, the pronunciation candidate is converted. As a result, as shown in FIG. 9B, as to the Chinese word "", "mi1tou" is estimated. As to the Chinese word " ", "na2tou2" is estimated).

As to Claim 12:
Note the rejection of Claim 1 above. Claim 12 is the same as Claim 1, except Claim 1 is an apparatus Claim and Claim 12 is a method Claim.

As to Claim 13:
Note the rejection of Claim 1 above. Claim 13 is the same as Claim 1, except Claim 1 is an apparatus Claim and Claim 13 is a medium Claim.


b.	Claims  6, 7,  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US in view of  Kamatani et al. and further in view of Kleinschmidt (US 6804645 B1).

As to Claim 6:
The combination of Inoue and Kamatani does not teach, Kleinschmidt teaches the processing circuitry is configured to display and highlight the modification candidate (Col.11, line 1-Col. 12, line 15). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kleinschmidt with Inoue as modified Kamatani because it would have provided the enhanced capability for producing a digital dictionary with a flexible, favorable and qualitatively high-grade speech recognition.

As to Claim 7:
The combination of Inoue with Kamatani does not teach, Kleinschmidt teaches determine a type of the modification; and change a manner of highlighting according to a result of the determination of the type (Col. 9, line 65-Col.10, line 32).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kleinschmidt with Inoue as modified Kamatani because it would have provided the enhanced capability for producing a digital dictionary with a flexible, favorable and qualitatively high-grade speech recognition.
As to Claim 11:
The combination of Inoue with Kamatani does not teach, Kleinschmidt teaches the processing circuitry is configured to change at least one of: a background color of a field that stores the modification candidate; a size of a frame of the field; a color of the frame of the field; a color of characters in the field; a size of the characters in the field; or a font of the characters in the field (Col. 13, lines 3-55).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kleinschmidt with Inoue as modified Kamatani because it would have provided the enhanced capability for producing a digital dictionary with a flexible, favorable and qualitatively high-grade speech recognition.
Conclusion


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.


Contact information

6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176